Garni and Lindley, JJ. (dissenting in part).
We respectfully dissent in part. We agree with the majority that defendants established as a matter of law that they did not create the allegedly dangerous condition that caused the accident, i.e., the liquid on the stairs upon which plaintiff slipped, and that they lacked actual notice of it. We further agree with the majority that plaintiff failed to raise an issue of fact on those theories of negligence, and thus we would modify the order by granting those parts of defendants’ motion with respect to their alleged creation of the dangerous condition and their alleged actual notice of it. In our view, however, defendants failed to meet their initial burden on their motion of establishing as a matter of law that they lacked constructive notice of the presence of the liquid on the stairs (see King v Sam’s E., Inc., 81 AD3d 1414 [2011]), and we conclude that Supreme Court therefore properly denied that part of their motion seeking summary judgment dismissing the complaint to that extent, regardless of the sufficiency of plaintiffs opposing papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Musachio v Smithtown Cent. School Dist., 68 AD3d 949 [2009]).
Defendants’ purported lack of constructive notice is based on the deposition testimony of plaintiff that he did not notice any liquid when he walked up the stairs 5 to 10 minutes before he fell. Defendants speculate that, because plaintiff did not notice the liquid on his way up the stairs, it was not present at that time. They thus further speculate that the liquid must have been spilled on the stairs less than 10 minutes before the accident, which is an insufficient period of time upon which to *1259base a finding of constructive notice. The mere fact that plaintiff did not notice the liquid as he ascended the stairs, however, does not establish as a matter of law that the liquid was not present at that time. Because plaintiff had no reason to inspect the stairs as he ascended them, it is possible that the liquid was there at that time and he simply did not see it. Indeed, plaintiff testified that he also did not see the liquid before he fell as he descended the stairs, and defendants have not disputed that the liquid was in fact there when plaintiff fell. Because defendants failed to submit any nonspeculative evidence as to how long the liquid was on the stairs prior to the accident, we conclude that they failed to establish their lack of constructive notice as a matter of law and thus failed to establish their entitlement to summary judgment dismissing the complaint in its entirety (see generally King, 81 AD3d at 1415). Present — Centra, J.P., Peradotto, Garni, Bindley and Sconiers, JJ.